UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2183



GILBERT EMAN,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General of the United States,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 22, 2008                  Decided:   August 12, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner. Gregory G. Katsas, Acting Assistant
Attorney General, James A. Hunolt, Senior Litigation Counsel, Molly
L. DeBusschere, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gilbert Eman, a native and citizen of Indonesia, seeks

review of an order of the Board of Immigration Appeals (Board)

affirming the decision of the Immigration Judge denying relief from

removal.   In his petition for review, Eman first argues that the

Board erred in finding that his asylum application was not timely

filed and that no exceptions applied to excuse the untimeliness.

We lack jurisdiction to review this determination pursuant to 8

U.S.C. § 1158(a)(3) (2006), even in light of the passage of the

REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231.                See

Almuhtaseb v. Gonzales, 453 F.3d 743, 747-48 (6th Cir. 2006)

(collecting cases).

           Eman next challenges the Board’s alternative finding that

he failed to establish eligibility for asylum.       To obtain reversal

of a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”   INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the record and conclude that Eman fails to show

that the evidence compels a contrary result.       Because Eman has not

established   eligibility   for   asylum,   he   cannot   meet   the   more

demanding standard for the relief of withholding of removal.           See

Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).




                                  - 2 -
              Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.

                                                 PETITION DISMISSED IN PART
                                                         AND DENIED IN PART




                                      - 3 -